Order entered March 13, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00021-CR

                                LUIS JOSE HERRERA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-30982-W

                                              ORDER
        The reporter’s record is overdue. By postcard dated January 9, 2019, we notified court

reporter Patricia Holt that the reporter’s record was overdue and directed her to file the reporter’s

record within thirty days. To date, no reporter’s record has been filed and we have had no

communication from Ms. Holt.

        We ORDER court reporter Patricia Holt to file the complete reporter’s record in this

appeal within FIFTEEN DAYS of the date of this order. We caution Ms. Holt that the failure to

file the reporter’s record by that date will result in the Court taking whatever action it deems

appropriate to ensure that this appeal proceeds in a more timely fashion, which may include

ordering that Ms. Holt not sit as a court reporter until the reporter’s record in this appeal is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Tracy Holmes,

Presiding Judge, 363rd Judicial District Court; Patricia Holt, court reporter, 363rd Judicial

District Court; and to counsel for all parties.




                                                  /s/    CORY L. CARLYLE
                                                         JUSTICE